Citation Nr: 1019527	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-50 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and V.G.




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1954.  He died on January [redacted], 2008.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision by the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the Veteran's death.  A timely 
appeal was noted from that decision.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on March 31, 2010.  A 
copy of the hearing transcript has been associated with the 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-
connected for post-traumatic stress disorder (PTSD) (50 
percent).  

2. The Veteran's death certificate reflects that the causes 
of death were cardiogenic shock, cardiac arrest, myocardial 
infarction, coronary artery disease, as well as anoxic brain 
injury, diabetes mellitus, hypertension, PTSD, and tobacco 
use. 

3.  The Veteran did not exhibit a cardiac disorder in service 
or within the first post service year, and it is not shown to 
be otherwise related to active service.

4.  A preponderance of the evidence is against a finding that 
PTSD either caused or contributed substantially or materially 
to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2008, the RO notified the 
appellant of information and evidence necessary to 
substantiate a DIC claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  Because service 
connection for the cause of the Veteran's death is denied, 
any question as to the appropriate effective date is moot, 
and there can be no failure to notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
In the context of a claim of service connection for the cause 
of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be 
tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007), rev'd on other grounds sub nom. Hupp v. Shinseki, No. 
2008-7059 (Fed. Cir. May 19, 2009).  The notice should 
include a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her 
death; an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App at 352-353.  The June 2008 letter did 
not provide a statement of the conditions for which the 
Veteran was service connected at the time of his death.  Id.  
Thus, a notice error occurred.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error(s) did 
not affect the essential fairness of the adjudication because 
the appellant has demonstrated actual knowledge of the 
disorder for which the Veteran was service-connected at the 
time of his death.  Specifically, in June 2008, the appellant 
provided a statement asserting that "the Veteran's service 
connected PTSD was a contributing factor in his death."  The 
Board finds that this statement demonstrates actual knowledge 
of the sole disorder for which the Veteran was service-
connected at the time of his death and the necessity to 
demonstrate that it was a causal factor in his demise; thus, 
there is no prejudice to the appellant for the Board to 
render a decision here.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
Service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  A medical opinion has 
been rendered in connection with the claim.  The duties to 
notify and assist have been met.

Legal Criteria

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving parent upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1315; 38 C.F.R. § 3.5(a).  

A claimant seeking DIC benefits must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The 
death of a Veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  See 38 C.F.R. § 3.312.  

Service connection for the cause of a Veteran's death may 
also be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

The appellant does not contend, and indeed the record does 
not reflect, that the primary cause of the Veteran's death is 
directly related to his service.  Indeed, the Veteran's 
service treatment records are devoid of any references to 
treatment for a cardiovascular disorder, and his February 
1954 separation examination showed a normal heart and 
vascular system.  Instead, the appellant contends that the 
Veteran's PTSD symptomatology placed so much stress on his 
cardiovascular system that it substantially and materially 
contributed to the episode of cardiac arrest which led to the 
Veteran's death.  
The January 2008 clinical records of the Veteran's final 
illness show that the Veteran suffered a pulmonary embolism 
during rotator cuff surgery, which resulted in cardiac 
arrest.  The Veteran was stabilized in the emergency 
department, but remained in a coma due to anoxic brain 
injury.  Approximately 5 days after the initial event, having 
still not regained consciousness, the Veteran suffered 
another myocardial infarction.  He died one day later, on 
January [redacted], 2008.  His death certificate lists the causes of 
death as cardiogenic shock, cardiac arrest, myocardial 
infarction, coronary artery disease, as well as anoxic brain 
injury, diabetes mellitus, hypertension, tobacco use, and 
PTSD.  PTSD was not initially listed on the Veteran's death 
certificate; the certificate was amended some months after 
the Veteran's death to include PTSD.  The appellant's 
daughter testified in March 2010 that she asked the physician 
who signed the death certificate whether or not PTSD could 
have contributed to the Veteran's death, and he agreed that 
it could have, leading him to amend the contributory causes 
of death on the Veteran's death certificate.  

In April 2009, the claim was referred for a VA opinion.  The 
examiner noted that the Veteran's medical history included 
hypertension, tobacco abuse, diabetes mellitus, and abdominal 
aortic aneurysm.  The Veteran also had a family history of 
coronary artery disease.  

On review of the records of the Veteran's final illness, the 
examiner pointed out that the Veteran was medically cleared 
by the surgeon prior to undergoing rotator cuff surgery; 
however, during the surgery he suffered cardiac arrest due to 
pulmonary embolism.  In the examiner's view, this pulmonary 
embolism "certainly would not be associated with PTSD" as 
there was "no physiologic cause for pulmonary embolism to be 
associated with ... PTSD."  

After the Veteran was stabilized, his electrocardiogram 
showed no abnormalities other than low normal ejection 
fraction; however, the Veteran remained in a coma due to 
anoxic brain injury.  A myocardial infarction and cardiogenic 
shock occurred 5 days later, after the Veteran had been in a 
coma for several days.  According to the examiner, the 
Veteran "had multiple chronic conditions and comorbid 
illnesses that by themselves are risk factors for coronary 
artery disease combined with advanced age and with an insult 
to his health such as undergoing general anesthesia," all of 
which combined to place him at risk for cardiac arrest.  The 
examiner concluded that PTSD was "not at least as likely as 
not related to [the Veteran's] coronary artery disease and 
eventual death."  

The appellant and her daughter testified at a March 2010 
hearing before the Board.  The appellant stated that the 
Veteran had had symptoms of PTSD since his discharge.  He was 
always angry and had frequent violent outbursts.  The 
appellant's daughter felt that the Veteran was not 
appropriately assessed prior to undergoing surgery because a 
stress test was not performed.  The appellant indicated that 
she advised a nurse that the Veteran had shortness of breath 
on exertion which was ignored.  They further indicated that 
they had heard from the Veteran's physicians that they would 
have not have conducted the surgery had they known of the 
Veteran's diagnosis of PTSD; however, the physicians refused 
to provide written statements to that effect for liability 
reasons.  The appellant also testified that the Veteran had a 
frequent burning sensation in his chest, which had been 
diagnosed as gastroesophageal reflux disease, but she felt 
that it was actually an indicator of a cardiac disorder.  

On review of the record, including the records of the 
Veteran's final illness, the April 2009 VA medical opinion, 
and the lay assertions of the appellant, the Board finds that 
the Veteran's service-connected PTSD did not contribute 
substantially or materially to the Veteran's death.  Although 
PTSD was listed as a contributing factor on the Veteran's 
death certificate, there were several other comorbid 
disorders contributing to his death, including cardiogenic 
shock, cardiac arrest, myocardial infarction, diabetes 
mellitus, tobacco abuse, anoxic brain injury, and 
hypertension.  It is unclear from the record why the 
Veteran's death certificate was amended, months after his 
death, to include PTSD, since none of the physicians who 
treated the Veteran during his final illness stated on the 
record that PTSD played a role in his death.  The Board has 
considered the contentions of the appellant and her daughter 
who testified that the physicians who treated the Veteran and 
amended his death certificate would not provide written 
statements connecting his final illness to PTSD because of 
liability fears.  However, hearsay medical evidence, as 
transmitted by a layperson, is of limited probative value.  
The connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Moreover, it is also not clear from the death certificate 
that PTSD "substantially and materially" contributed to the 
Veteran's death.  It is not sufficient to show that PTSD 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).  The notation of PTSD on the Veteran's amended 
death certificate, without some explanation of how it 
contributed to the Veteran's death is of limited probative 
value, since there is no suggestion that PTSD was implicated 
in the Veteran's death in the terminal hospital records.

The April 2009 examination report, in contrast, found that 
there was no causal connection between the Veteran's PTSD and 
the events that led to his death.  The examiner pointed out 
that apart from the comorbid disorders which contributed to 
the Veteran's death, the Veteran had undergone general 
anesthesia, which is an "insult to health," and developed a 
pulmonary embolism during his surgery, which could not have 
been the result of PTSD.  The Veteran was stabilized in the 
emergency department and showed no cardiac abnormalities 
other than low ejection fraction; however, 5 days later, the 
Veteran decompensated and suffered another myocardial 
infarction.  The Veteran was in intensive care and on a 
ventilator at the time of the myocardial infarction; thus, 
PTSD could not have contributed substantially and materially 
to the myocardial infarction and subsequent cardiogenic shock 
which caused the Veteran's death.  The examiner is a medical 
professional and competent to render an opinion in this 
matter and the opinion was reasonably based on a review of 
all of the evidence of record.  Thus, the Board finds that 
the April 2009 examination report is of significant probative 
value here.  
In adjudicating this claim, the Board must assess the 
competence and credibility of the lay evidence submitted by 
the appellant and her daughter as to the cause of the 
Veteran's death.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), emphasized that lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the witnesses personal 
knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent 
lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant and her 
daughter are competent to testify as to their observations of 
the Veteran.  Layno; 38 C.F.R. § 3.159(a)(2).  Moreover, the 
appellant is competent to testify that the Veteran exhibited 
violent outbursts and irritability following his discharge 
from service.  Furthermore, the Board has carefully 
considered the testimony of the appellant and her daughter 
that the Veteran had symptoms prior to his surgery which 
would have prevented the procedure from taking place had the 
surgeons been made aware of the Veteran's PTSD.  However, the 
Veteran was medically cleared prior to his rotator cuff 
surgery, and neither the appellant nor her daughter is 
competent to diagnose any medical disorder or render an 
opinion as to the cause of the Veteran's death (i.e., that 
the Veteran's cause of death was due to his service-connected 
PTSD) because they do not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in a claimant's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the records of the 
Veteran's final illness and his death certificate, the VA 
medical opinion and the lay evidence presented by the 
appellant, the Board finds that the negative evidence is more 
persuasive and of greater probative value.  

In sum, the Board finds that the probative evidence of record 
does not show that a service-connected disability caused or 
substantially contributed to the Veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b).  Therefore, the claim must be 
denied. 



(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


